Title: From Thomas Jefferson to Ethan A. Brown, 18 February 1821
From: Jefferson, Thomas
To: Brown, Ethan A.


Sir
Monticello
Feb. 18. 21
I have been favored by your letter of Jan. 28 and with the very able report you were so kind as to inclose with it the question between the state of Ohio—and the U.S. is certainly elucidated in it with a logic which will require powerful means of answering. between such high parties however, it would illy become me to interpose an opinion, nor am I indeed qualified for it. I have so long withdrawn from attention to public affairs that they are in a great degree unknown to me. The same, among other important questions, has been profoundly investigated by Colo John Taylor of this state, in a book recently published, which recalls our constitution to it’s first principles, from which, in several points, we seem to be wandering. from Congress or the administration we have little to fear. their dependance on the suffrages of the people will keep them right, or change them when wrong. the Judiciary is the dangerous corps of sappers and miners. because they are in place for life and beyond responsibility, impeachment being found in practice a mere scare-crow. yet a respect for the high parties in the particular case in question, and for the public jealousy of the tendency of their decisions to draw all power from the sovereign to the derivative governments will doubtless induce them, on proper occasions, to revise with candor that class of  cases which excites alarm at present in so many of the states—indeed their doctrines have been rendered so questionable by this report; and the book of Colo Taylor, their arguments brought so closely to the test of reason, that they owe to themselves, as well as to their country, a most scrupulous reconsideration if their conclusions are finally against the sense of the states, the controul rests with Congress in the first instance, and ultimately with the states, as the constituting powers.but I must repeat, Sir, that I do not permit my self to take any part in these contentions. and should be especially unwilling to be quoted or involved in them. I leave them, with perfect resignation, to those in charge of the public welfare; and have no fear that they will fail to do ultimately what is best for us all. on this pillow I repose my head with the Tranquility which the pressure of years renders the most desirable of all blessings, and I pray you to accept the assurance of my great respect & esteem.Th: Jefferson